Opinion of the Court
Per Curiam:
The accused was convicted by a special court-martial in 1968. The supervisory authority ordered a rehearing of the sentence.
The Government concedes that the sentence instructions at the rehearing were erroneous, as determined in United States v Tackett, 19 USCMA 85, 41 CMR 85 (1969). It also concedes that a deficiency in administrative procedures resulted in a twenty-month delay in service upon the accused of the decision of the board of review affirming the second sentence. In the meantime, the accused was otherwise separated from the service. Under the circumstances, no useful purpose is served by continuing the proceedings. United States v Ervin, 20 USCMA 97, 42 CMR 289 (1970).
The decision of the board of review is reversed. The plea of guilty and the sentence are set aside, and the charges are ordered dismissed.